          Case 1:18-cv-11657-ER Document 123 Filed 03/13/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 CHRISTA MCAULIFFE
 INTERMEDIATE SCHOOL PTO, INC.,
 et al.,
                     Plaintiffs,                           Case No. 1:18-cv-11657-ER
                v.

 BILL DE BLASIO, et al.,
                                Defendants.



                         NOTICE OF APPEARANCE OF COUNSEL

To the clerk of the court and all parties of record:

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for: Proposed Intervenor-Defendants TEENS TAKE CHARGE, DESIS RISING UP

AND MOVING, HISPANIC FEDERATION, ELIZABETH PIERRET, on behalf of her minor

son O.R., ODUNLAMI SHOWA, on behalf of his minor child A.S., TIFFANY BOND, on

behalf of her minor child K.B., LAUREN MAHONEY, on behalf of her minor children N.D.F.

and N.E.F., and ROSA VELASQUEZ, on behalf of her minor child C.M., and COALITION

FOR ASIAN AMERICAN CHILDREN AND FAMILIES.


 Date: March 13, 2020                                     /s/ Philip Desgranges___
       New York, New York                                 Philip Desgranges
                                                          NYS Bar No. 4804563
                                                          New York Civil Liberties Union
                                                          125 Broad St., 19th Floor
                                                          New York, NY 10004
                                                          pdesgranges@nyclu.org
                                                          (212) 607-3300 (phone)
                                                          (212) 607-3318 (fax)
